DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 3, 4, 8-17, 19-25 and 27-36 are pending.
Claims 17 and 20-24 are withdrawn.
	Claims 1, 3, 4, 8-16, 19, 25 and 27-36 are under examination.


35 USC § 112 1st  paragraph rejections maintained 

The rejections of claims 1, 3, 4, 8-16, 19, 25 and 27-36 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are maintained.
The Specification does not disclose the structure of one species of one or more polypeptides comprising  at least four cancer-specific peptides binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject that are capable of treating cancer, as required by the present claims.

A.
Applicant cites several paragraphs and argues that which demonstrate that Applicant had possession at the time of invention of a method of treating cancer comprising identifying a genus of cancer-specific peptides having the distinguishing identifying characteristics (a)(i)-(a)(iv), and administering a pharmaceutical composition comprising such peptides, or polynucleotides encoding such peptides, to a subject.  
In response it is noted that the paragraphs recite generalized methods for identifying and administering cancer-specific peptides. The paragraphs do not specifically recite the structures of four cancer-specific peptides that are 8-11 amino acids in length, comprise a point mutation, binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM according to a validated HLA-peptide-binding prediction algorithm binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject and are capable of treating cancer in a subject. 
As previously discussed, the Specification only discloses the structures of one peptide capable of inducing a T cell response, binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to the protein encoded by that HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele.  And this peptide KVYEGVWKK (SEQ ID NO. 10), was already known in the art to induce a T cell response. Thus, the Specification does not disclose even one example of the structure of one or more polypeptides comprising four cancer-specific peptides having the characteristics of (i) – (iv) that are capable of treating cancer.  
It is noted that the limitation “binds to the protein encoded by that HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele” was inserted to obviate the rejections under 35 USC §103.

1
Applicant argues that the Specification describes a method that identifies exemplary species of the claimed genus of cancer-specific peptides. Applicant argues that the application as-filed shows many examples of cancer-specific peptides, or polynucleotides encoding such peptides that were identified by step (a) recited in the claimed methods. Applicant's studies described in the application as-filed demonstrate that CLL cells contain many distinct genetic changes that encode expressed peptides with mutated amino acid sequences. As shown in the application as-filed, sequencing of 64 patients with CLL yielded an average of 23 non-silent mutations that alter protein amino acid sequences in the tumor relative to the germline DNA sequence. Using several algorithms, Applicant identified 30 and 137 HLA-binding peptides with IC50 scores < 500 nM from 10 missense mutations of a first patient, and from 53 missense, 1 indel and 2 gene fusions of a second patient. As shown in Figure 3, Applicant expected to observe about 46 HLA binding mutant peptides and to validate about 15-25 binding mutant peptides per patient. Applicant measured RNA levels for the mutated genes and found that 98% of the mutated genes with HLA binding peptides were expressed in the cancer cells. After RNA expression analysis, Applicant validated the HLA binding capacity of the peptides by performing competitive binding assays with test peptides and control peptides known to bind to an HLA allele. For a second patient, 25 of 49 (51 %) peptides were experimentally confirmed as HLA binding, while 12 of the 25 (48%) experimentally confirmed peptides have greater than two-fold better binding affinity than the germline peptide (Figure 9).  Applicant argues that these results suggest that all peptides with a predicted IC50< 150nM show HLA binding experimentally, while a cut-off of <500 nM generates binding peptides 40-50% of the time. Applicant argues that the application as-filed describes over 40 cancer-specific peptides identified using the steps of part (a) of claim 1, having the distinguishing identifying characteristics (a)(i)-(a)(iii).   Applicants state that the application as-filed describes predictions of binding of 84 cancer-specific peptides from 20 common mutations to one or more of 8 HLA alleles (IC50< 1000). Out of 84, 24 peptides were predicted to be strong binders (IC50<50), 42 peptides intermediate binders (50<IC50<500), and 18 peptides weak binders (500<IC50<l000). 
Applicant further argues that as described in the Van Allen Declaration, a total of 41 cancer-specific peptides having the distinguishing identifying characteristics (a)(i)-(a)(iii) were identified and shown in Figure 11 Applicant argues that in addition, E255K (E255KB255-263) mutation (KVYEGVWKK) (SEQ ID NO: 10) was shown to have a predicted IC50 of 33.1. 
	Applicant’s arguments have been considered but are not persuasive. Administering peptides that have been identified and selected as disclosed in the present claims would require knowledge of the amino acid sequence of the peptide to be administered. Without knowledge of the amino acid structure of the peptides it would be impossible to administer the peptides in the present claims.  Furthermore, without knowledge of the amino acid sequence of the peptide one could not determine whether a CD8+ T cell immune response to the cancer-specific peptides has been elicited. Like the antibodies in Amgen and Abbvie a peptide is defined by its amino acid structure, not particular characteristics like the binding of the peptide to an MHC protein at an ID50 of less than 150nM or less than 100nM. It is not clear from Fig.9 the structure of the peptides and how many of the peptides bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by the HLA class I allele. In addition, it is not clear how many of the peptides were capable of treating cancer in a subject. Without knowledge of the amino acid structure of the peptides it cannot be determined how many of the peptides, like KVYEGVWKK (SEQ ID NO. 10), were already known in the art.
 It has been interpreted that in order for a cancer-specific peptides to be capable of treating cancer that peptide must be capable of inducing an immune response in a subject. The Specification further discloses that 1 out of 17 mutated peptides with binding scores of less than 1000 nM that are derived from genes with validated expression in tumor cells induced IFNγ secretion in T cells against autologous dendritic cells pulsed with the mutated peptide (Example 4). It is not clear in the Specification how many peptides with the listed characteristics in (a) of the claims would be immunogenic. Furthermore, the amino acid structure of the peptides were not provided and therefore it is not known how many of these peptides were known in the art.  
The Specification only lists fifteen peptides that are 8-12 amino acids. Nine of the peptides are overlapping peptides of which only two (SEQ ID NOs.10 and 15) were demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM (Fig. 6). At least two of the peptides are not cancer-specific. And it appears as if only one peptide (KVYEGVWKK) (SEQ ID NO: 10) peptides binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject and is immunogenic. And as discussed previously, this peptide was already known in the art.  
Knowledge of the specific MHC molecules of the subject does not sufficiently identify the amino acid structure of the cancer-specific peptide. This is similar to what was indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph).
	The structure of the cancer-specific peptides cannot be determined by the listed characteristics “8-11 amino acids in length”, “binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM”, “binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject” and capable of treating cancer. The Specification only identifies the amino acid structure of one peptide, KVYEGVWKK, that has all the listed characteristics. And this peptide was already known in the art.  One of skill in the art would not be able to envision the structure of the cancer-specific peptides by the listed characteristics. As previously discussed, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

In response to Applicant’s arguments that the application as-filed describes over 40 cancer-specific peptides identified using the steps of part (a) of claim 1, it does not appear that the Specification recites the structure of 40 cancer specific peptides that are 8-11 amino acids in length, “bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM” and bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject. It is not clear how many of the peptides in Fig. 11 actually bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject. Furthermore, neither Figure 9 nor Figure 11 lists the structure of peptides.  It appears that the structure of only one peptide, (KVYEGVWKK) (SEQ ID NO: 10), has the characteristics of (a)(i)-(a)(iv) and is capable of treating cancer. In addition, in response to Applicant’s argument that the application as-filed describes over 40 cancer-specific peptides identified using the steps of part (a) of claim 1, having the distinguishing identifying characteristics (a)(i)-(a)(iii), as discussed above, the characteristic of (a)(iv) was inserted to obviate the rejections under 35 USC §103.
As previously disclosed in the art, many if not most cancer cell mutations are unique to a particular subject (Wood et al (Science, 318:1108-1113, 2007, IDS; Sjoblom et al Science, 314:268-274, 2006, IDS). This indicates that the neo-antigenic subject-specific peptides to be used in a subject-specific neoplasia vaccine from one cancer patient would be distinct from the neo-antigenic peptides to be used in a subject-specific neoplasia vaccine for a second cancer patient, the neo-antigenic subject-specific peptides to be used in a subject-specific neoplasia vaccine for a third cancer patient and so on. The amino acid structure of the neo-antigenic subject-specific peptides in one cancer patient would not lead one to be able to identify the amino acid structures of neo-antigenic subject-specific peptides in other cancer patients. One could only identify the amino acid structures of neo-antigenic polypeptides in other cancer patients by sequencing the genome, exomes or transcriptomes from the other patients and using algorithms to determine candidate patient-specific peptides. It has been interpreted that one of ordinary skill in the art would not be in possession of the neo-antigenic polypeptides to be used in a subject-specific neoplasia vaccine from all cancer patients by knowing the structure of neo-antigenic polypeptides to be used in a subject-specific neoplasia vaccine from a few cancer patients from one type of cancer. The Specification does not describe one example for the structure of one or more polypeptides comprising four cancer-specific peptides that are 8-11 amino acids in length, bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject that is capable of treating cancer.  As stated in Rochester, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. (358 F.3d at 927, 69 USPQ2d at 1895).

a.
	In response to Applicant’s argument that as stated in the Van Allen Declaration at ¶27 , "the '732 application clearly describes how to identify from whole genome or whole exome sequencing data from the subject a plurality of cancer-specific peptides expressed in cancer cells of the subject and not expressed in non-cancer cells of the subject, as stated above, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 



b.
In response to Applicant’s argument that a method comprising "identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that are 8-11 amino acids in length and comprise a point mutation relative to a corresponding wild type peptide expressed in the non-cancer cells of the subject"
is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above, the disclosure of methods for identifying cancer-specific peptides  that are 8-10 amino acids in length and comprise a point mutation relative to a corresponding wild type peptide expressed in the non-cancer cells of the subject does not put one in possession of the genus of cancer-specific peptides. As previously discussed, the Specification does not describe the structure for one example of one or more polypeptides comprising four immunogenic cancer-specific peptides that are 8-11 amino acids in length, bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject. 

c.
Applicant points to several paragraphs that support for subject cancer-specific peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 according to a validated HLA-peptide- binding prediction algorithm that is lower than that of the corresponding wild type peptide. Applicant points to paragraph [00037] of the Specification and to Figure 9, and argues that the Specification demonstrates the differential binding of mutated vs germline peptides to HLA alleles. Applicant argues that a method comprising "identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than that of the corresponding wild type peptide" is not only reduced to practice in the instant Specification, but is also clearly and fully described in the instant Specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above.
In response it is noted that it is unclear how many of the peptides listed in Figure 9 have a predicted IC50 of less than 150 nM, bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject and are capable of treating cancer. Furthermore, the amino acid structure of the peptides is not recited and thus it is not clear how many of the peptides were known in the art. As previously, discussed the peptide E255K-B (KVYEGVWKK, SEQ ID NO: 10) was already known in the art and had previously been shown to be immunogenic. 
It is noted that characteristic of (a)(iv) “binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject” was inserted to obviate the rejections under 35 USC §103. As previously discussed, the Specification does not describe one example for the structure of one or more  polypeptides comprising four cancer-specific peptides that are 8-11 amino acids in length, bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject and are capable of treating cancer.


d.
Applicant argues that the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 of less than 150 nM
according to a validated HLA-peptide-binding prediction algorithm.
 application, "Figure 11 shows that BCR-ABL mutations generate many peptides predicted to bind HLA-A and HLA-B alleles. By applying the NetMHC prediction algorithm we predicted peptides generated from the BCR-ABL mutations with potential to bind to 8 common HLA-A and -B alleles .According to paragraph [00153] of the instant application, ""[u]sing either the NetMHC or IEDB predictive algorithms, we predicted binding of 84 peptides from 20 common mutations to one or more 8 common HLA alleles (IC50< 1000), with many peptides derived from the three most common
mutations. 24 of 84 peptides were predicted to be strong binders (IC50<50), 42
peptides intermediate binders (50< IC50<500), and 18 peptides weak binders (500<1Cso<1000)." In addition, paragraph [000145] of the instant Specification, referring to Figures 8A-8C, states that "[f]or Pt 2, 25 of 49 predicted peptides were experimentally confirmed as HLA binding. Applicant argues that these results suggest that all peptides with predicted IC50<150nM show HLA binding experimentally, while a cut-off of <500 nM generates true binding peptides 40-50% of the time. Applicant argues that this clearly shows that Applicant had demonstrated that 100% of the peptides that "bind[] to a protein encoded by an HLA allele expressed by of the subject with a predicted IC50 of less than 150 nM according to NetMHC prediction algorithm" as recited in amended claim 1, were true binding peptides when tested experimentally. Applicant argues that a method comprising "identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 of less than 150 nM according to a validated HLA-peptide-binding prediction algorithm" is not only reduced to practice in the instant Specification, but is also clearly and fully described in the instant Specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above.
In response, as discussed above, the rejections under 35 USC §112 are because the Specification does not demonstrate possession of even one polypeptide comprising four immunogenic cancer-specific peptides of 8-11 amino acids in length that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject. As discussed above, the Specification only identifies the amino acid structure of one peptide, KVYEGVWKK (SEQ ID NO.10), that has all the characteristics of (a)(i) – (a)(iv) and is capable of treating cancer. And this peptide was already known in the art.  

e.
Applicant continues to argue that the subject cancer-specific peptides are administered to the subject in a pharmaceutical composition comprising at least four cancer-specific peptides of the plurality of cancer-specific peptides identified. Applicant cites several paragraphs in the Specification stating that the invention provides methods of inducing a tumor specific immune response in a subject by administering one or more peptides or polypeptides identified according to the methods of the invention and an adjuvant. Applicant states that according to paragraph [000120] of the instant application, a "suitable vaccine will preferably contain between 1 and 20 peptides, more preferably 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 different peptides. Applicant argues that a method comprising "identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides and administering to the subject a pharmaceutical composition comprising at least four cancer-specific peptides of the plurality of cancer-specific peptides identified" is clearly and fully described in the instant Specification such that a skilled artisan.
	In response, the issue is not whether the Specification states that that their invention is for identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides and administering to the subject a pharmaceutical composition comprising at least one polypeptide comprising at least four cancer-specific peptides of the plurality of cancer-specific peptides identified, it is whether there is sufficient support for demonstrating possession of one or more polypeptides comprising at least four immunogenic cancer-specific peptides having the characteristics (a)(i)–(a) (iv) that are capable of treating cancer. As stated above, The Sequence Listing only lists twelve peptides that are 8-11 amino acids. Nine of the peptides are overlapping peptides of which only two (SEQ ID NO.15; SEQ ID NO. 10) which were demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM (Fig. 6). Of these only one was demonstrated to be immunogenic and bind to the protein encoded by that HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele. The Specification does not disclose whether the peptide of SEQ ID NO.15 binds to the protein encoded by that HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele. And it is not clear whether the peptide of SEQ ID NO. 15 was capable of treating cancer. 
	The Specification only discloses the structures of one peptide capable of inducing a T cell response, binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to the protein encoded by that HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele.  And this peptide KVYEGVWKK (SEQ ID NO. 10), was already known in the art to induce a T cell response.

f.
Applicant argues that the subject cancer-specific peptides administered to the subject would be expected to be immunogenic. Applicant argues that the application as-filed contains disclosure that demonstrates that the cancer-specific peptides that are identified and administered in claim 1 can induce a T cell response and would reasonably be expected to be a suitable treatment to administer to cancer patients. Applicant states that Example 4 of the application as-filed, shows experimentally validated peptides were selected and used to generate T cells. T cells from the patient were stimulated with autologous antigen presenting cells pulsed with the peptides made by the steps of the claimed methods. Applicant argues that of the 17 candidate peptides of Patient 1 Applicant detected IFN-gamma secretion in T cells against autologous antigen presenting cells pulsed with a mutated peptide or a peptide pool containing the mutated peptide. Applicant argues that the application as-filed describes experiments to generate T cell lines against one of the cancer-specific peptides from Figure 11, E255K (E255K-B255-263) mutation (KVYEGVWKK) (SEQ ID NO: 10) with a predicted
IC50 of 33.1. Using a competitive MHC binding assay (Figure 8), Applicant
experimentally confirmed the high binding affinity of E255K for HLA-A3 (IC50=17 nM) with 10 fold stronger HLA-binding of the mutant peptide compared to the parental (wild-type) peptide.  Applicant also shows in Example 5 that T cell lines against E255K from a normal HLA-A3+ donor and two E255K+/HLA-A3+ CML patients each demonstrated greater specificity against the mutated than the parental peptide.  Example 5 further describes that "E255K-B appears to be endogenously processed and presented since T cells reactive for E255K-B also responded to HLA-A3+ APCs transfected with a minigene encompassing 227 base pairs surrounding the E255K mutation." Finally, E255K reactivity in one patient developed only following curative allo-HSCT ."  Applicant argues that these studies demonstrate that cancer-specific peptides identified by step (a) are capable of being immunogenic and would be a suitable treatment to administer to cancer patients. Applicant argues that in light of the data, figures and examples in the application as-filed, Dr. Van Allen states: "[a] skilled artisan reading the application as-filed would reasonably expect that the genus of cancer-specific peptides identified by step (a) and having the distinguishing identifying characteristics (a)(i)(a)(iv) would behave similarly in function to induce an immune response as shown in examples 4 and
5, and therefore are suitable for administration as a pharmaceutical composition to a cancer patient
Applicant’s argument has been considered but is not persuasive. It is not clear from the Specification how many of the 17 peptides were immunogenic. The Specification appears to disclose that one mutated peptide from the TLK2 gene with a binding score of less than 1000 nM induced IFNγ secretion in T cells against autologous dendritic cells pulsed with the mutated peptide (Example 4). It was also disclosed in Example 4 that the peptide (KVYEGVWKK) (SEQ ID NO: 10) was capable of generating an immune response.  It is not clear from the Specification what the amino acid structure of the mutated peptide from the TLK2 gene was, nor whether the peptide was previously known in the art. It is also not clear whether the mutated peptide from the TLK gene had the characteristics of (a)(i) – (a)(iv). Thus, the Specification only appears to disclose one cancer-specific peptide having the characteristics of (a)(i) – (a)(iv) that is capable of treating cancer.
Furthermore, as discussed previously, the other peptide demonstrated to be immunogenic, KVYEGVWKK (SEQ ID NO: 10), was already known in the art. From the Specification it appears that the only peptide that binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject that is immunogenic is KVYEGVWKK (SEQ ID NO: 10). Thus, the Specification does not disclose one example for the structure of one or more polypeptide comprising four cancer-specific peptides having the characteristics (a)(i) – (a)(iv) and capable of treating cancer, as required by the present claims. The Specification only discloses how to identify the claimed cancer-specific peptides. However, as previously discussed, possession may not be shown by merely describing how to obtain possession of members of the claimed genus. 

2.
Applicant argues that the exemplary species identified by the method described in the Specification are representative of the genus and show a structure/function relationship. Applicant argues the genus of cancer-specific peptides identified by the claimed method has the required structural characteristics (i.e. the distinguishing identifying characteristics of (a)(i)-(a)(iv)) to elicit such a tumor-specific immune response. First, each species within the genus of cancer-specific peptides identified by the claimed method is 8-11 amino acids in length, which is the length of peptides that bind to a HLA Class I protein. Each species within the genus of cancer-specific peptides identified by the claimed method also bind to a protein encoded by an HLA Class I allele with a predicted IC50 that is lower than 150 nM and that is lower than a predicted IC50 of the corresponding wild-type peptide, which according to Dr. Van Allen is indicative of a high binding affinity and greater immunogenicity. Applicant argues that according to Dr. Van Allen, each species within the genus of cancer-specific peptides identified by the claimed method has the required structural properties (i.e. the distinguishing
identifying characteristics of (a)(i), (a)(iii), and (a)(iv)) to be presented on the surface of APCs or tumor cells in a cancer-specific peptide:HLA Class I complex and be recognized and bound by cytolytic T cells.
In addition, Applicant argues that each species within the genus of cancer-specific peptides identified by the claimed method includes a point mutation relative to a corresponding wild-type peptide expressed in the non-cancer cells of the subject (i.e. the distinguishing identifying characteristics of (a)(iv)), and according to Dr. Van Allen, such a mutated peptide is recognized as "foreign" in the subject. Because the HLA Class I binding property of the cancer-specific peptides permits cytolytic T cells that recognize these mutated peptides to avoid immune tolerance, such T cells that are capable of being activated by a cancer-specific peptide:HLA complex can recognize the cancer-specific peptide in the context of the tumor, and kill the tumor cells. Applicant argues that they have sufficiently described a genus of cancer-specific peptides identified by the claimed method having structural characteristics (the distinguishing identifying characteristics of (a)(i)-(a)(iv)) that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject), therefore correlating structure and function. 
Applicant argues that taken together, these limitations of (a)(i)-(a)(iv) specify that the cancer-specific peptides are not any random peptides, but are required by the claim to fit to the specified criteria. Applicant argues that a sufficient level of distinguishing identifying characteristics correlated with a specific functional characteristic are disclosed and claimed such that a skilled artisan is unlikely to be left in any doubt as
to the genus of cancer-specific peptides identified by the claimed method. 
Applicant’s argument has been considered but is not persuasive. As discussed above, the structure of a peptide, like that of an antibody, are described by its amino acid sequence. The structure of a peptide cannot sufficiently be determined by the characteristics of (a)(i)-(a)(iv)), (i) is 8-11 amino acids in length, (ii) comprises a point mutation relative to a corresponding wild type peptide expressed in the noncancer cells of the subject, (iii) binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and  (iv) binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject. The claims are describing peptides by certain characteristics of the cancer-specific peptides which would not allow one of skill in the art to identify the amino acid sequences of the peptides. The characteristics of (a)(i)-(a)(iv) do not describe the actual structure of the peptides to be administered. It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
	
The Specification does not disclose even one example for the structure of one or more polypeptides comprising four immunogenic cancer-specific peptides that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject. The Specification only describes two peptides capable of inducing a T cell response, only one of which, KVYEGVWKK (SEQ ID NO. 10) was demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM and binds to the protein encoded by that HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 of the corresponding wild type peptide to the protein encoded by that HLA class I allele.  However, this peptide KVYEGVWKK (SEQ ID NO. 10), was already known in the art to induce a T cell response.  The Specification does not sufficiently describe the genus of at least one polypeptide comprising at least four cancer-specific peptides identified by the claimed method having the functional characteristics of (a)(i)-(a)(iv)) that are capable of treating cancer. Given the lack of structural description of any polypeptide(s) comprising at least four cancer-specific peptides, there cannot be any correlation between structure and function for the whole genus.

In response to Applicant’s argument that according to Dr. Van Allen, each species within the genus of cancer-specific peptides identified by the claimed method has the required structural properties (i.e. the distinguishing identifying characteristics of (a)(i), (a)(iii), and (a)(iv)) to be presented on the surface of APCs or tumor cells in a cancer-specific peptide:HLA Class I complex and be recognized and bound by cytolytic T cells, it does not appear that the structure of more than one immunogenic cancer-specific peptide having all the characteristics (a)(i) - (a)(iv) has been recited in the Specification. The Specification discloses peptides having the characteristics (a)(iii), peptides which are immunogenic but appears to only disclose one peptide having the characteristics (a)(i) - (a)(iv) and is immunogenic, KVYEGVWKK (SEQ ID NO. 10).

B.
In addition, Applicant argues that the disclosure is sufficient in light of the subject-specific and unique nature of the cancer-specific peptides. Applicant argues that 
that "[i]t is not necessary that every permutation within a generally operable
invention be effective in order for an inventor to obtain a generic claim, provided that the effect is sufficiently demonstrated to characterize a generic invention." The instant disclosure provides a sufficient number of experimental demonstrations to support every element of the claimed method, as detailed above in A. Applicant argues that the Office is improperly requiring "every permutation within a generally operable invention be effective" to satisfy the written description standard. Applicant argues that in Vitiello, the Board provided specific guidance for examination by the Office with regards to the nature of the invention, stating, "To the extent the Examiner's argument is that adequate
written description requires disclosure of specific nucleotide or amino acid sequences of all cancer-specific mutations encompassed by the claims, we disagree. The claims are not to specific mutations, but to a method of identifying mutations and producing cancer-specific CTLs using peptides containing such mutations. '[T]he certainty required of [a patent] disclosure is not greater than that which is reasonable, having due regard to the subject matter involved.' Capon v. Eshhar, 418 F.3d 1349, 1360 (Fed. Cir. 2005) Because cancer-specific mutations may be unique to a particular patient, see, e.g., FF12, it would not be reasonable to require disclosure of all possible cancer-specific mutations encompassed by the claims." 
Applicant argues that the instant claims are not to peptides with specific mutations, but to a method of identifying cancer-specific peptides and administering said cancer-specific peptides to the subject from which they were identified. Applicant argues that similar to the decision in Vitiello, it would be unreasonable to require disclosure of all possible cancer-specific peptides encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § 112(a). Applicant argues that
even if such a standard existed, the application as-filed does not need to provide the amino acid sequence of every cancer-specific peptide identified through the claimed method to show possession, because in this particular context, the actual amino acid sequence of the peptides is irrelevant. As described in (A.)(2.), the claimed structural characteristics of the peptides are correlated to their function of triggering a tumor-specific immune response.
Applicant’s arguments have been considered but are not persuasive. The present invention is the administration of one or more polypeptides comprising at least four immunogenic cancer-specific peptides with the functional characteristics of (a)(i)-(a)(iv) that are capable of treating cancer.  The Specification does not even disclose one example for the structure of one or more polypeptide(s) comprising at least four cancer-specific peptides with the functional characteristics of (a)(i)-(a)(iv) and capable of treating cancer. In Vitiello, the Court stated that Specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. Furthermore, in Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and producing cancer-specific CTLs by a novel method using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cell-specific mutations but rather to "methods for improved T cell generation, with a point of innovation being the use of both antigen presenting cells and the T cells from the mononuclear cells from the HLA-matched donor, and then contacting these cell populations with peptides encoding for a subject's cancer cell-specific mutations to generate CTLs." Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations but in the novel method of making CTLs. Applicant does not specifically point to any novel method of making or administering the one or more polypeptides comprising at least four subject-specific peptides.
 It has been interpreted by the Examiner that to make and administer the peptides generated from the cancer cell-specific mutations one must be in possession of the structures of those subject-specific peptides.  The characteristics pointed out by Applicant, (a)(i)-(a)(iv) are functional characteristics of the hypothetical peptides and do not sufficiently describe the structure of the cancer-specific peptides Furthermore, it has been interpreted that the peptides must be functional in order to be administered to a subject with cancer, that is capable of inducing an immune response. As described in the Specification, the vast majority of peptides identified using the recited steps in the claims do not appear capable of inducing immune responses.
As stated previously, it is not clear where Applicant has come up with 40 identified cancer-specific peptide as recited in Applicant’s response and the Declaration by Dr. Van Allen. As discussed previously, peptides are identified by amino acid structure or disclosure of sufficiently detailed, relevant identifying characteristics. The Specification only appears to identify the structure of one cancer-specific peptides that has the listed characteristics (a)(i) – (a)(iv) and is capable of treating cancer. And this peptide, KVYEGVWKK, was already known in the art. Thus, the Specification does not disclose even one example for the structure of one or more polypeptides comprising at least four cancer-specific peptides having the characteristic (a)(i) – (a)(iv) and are capable of treating cancer, as required by the present claims.

	In response to Applicant’s argument that similar to the decision in Vitiello, it would be unreasonable to require disclosure of all possible cancer-specific peptides encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § 112(a), the Specification does not even disclose one example for the structure(s) of one or more polypeptides comprising four cancer-specific peptides that are 8-11 amino acids in length, bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, and bind to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject and are capable of treating cancer. The Specification in Vitiello disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. Thus, the issue is not whether there is a requirement to disclose of all possible cancer-specific peptides encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § 112(a). The issue is whether the present claims satisfy the written description standard without disclosing any examples for the structures of one or more polypeptides comprising four cancer-specific peptides having the characteristics (a)(i) – (a)(iv) and are capable of treating cancer. In Vitiello, the Court stated that Specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. 

Applicant further relies on UroPep63 to further support their position that they do not need to provide the amino acid sequence of every cancer-specific peptide identified through the claimed method to meet the written description requirement. In UroPep, Lilly contended that Ariad required the disclosure of a structural feature common to all members of the genus. Judge Bryson found that either a common chemical structure or a common physical structure was sufficient to meet the structure function correlation for written description. Applicant argues that here, each species within the genus of cancer-specific peptides identified by the claimed method has several structural characteristics (i.e., distinguishing identifying characteristics (a)(i)-(a)(iv)), which give rise to a common physical structure, that is correlated to function (i.e., immunogenicity and triggering an immune response). Applicant argues that as described in the specification, validated
HLA-peptide-binding prediction algorithms to predict the binding affinity of peptides with a known amino acid sequence to particular HLA Class I molecules were publicly available and well established at the priority date and described in the specification. Applicant argues that as described in the Van Allen June 2021 Declaration, each cancer-specific peptide identified in step (a) of the claimed method is predicted to bind to an HLA class I molecule with defined amino acid sequence motifs at certain positions, which anchor the peptide into the binding pocket of a HLA class I molecule by having a structure that is complementary to a pocket of the peptide binding groove. Applicant further argues that the cancer-specific peptides identified by the claimed method also include a point mutation that is not present in the wild-type peptides. The genus of cancer-specific peptides that is recited in the claims thus has a common
physical structure that is defined by both the binding properties of the peptides and the presence of a mutation relevant to the wild-type peptide. Once the cancer-specific peptide binds to an HLA class I molecule ("peptide:HLA") in an Antigen Presenting Cell (APC), it is then presented on the surface of the cell, and is recognized by T-cell receptors of T-lymphocytes. Applicant argues that as described in the Van Allen June
2021 Declaration at paragraph 28, if a T cell recognizes such a peptide:HLA on the surface of a APC, the APC has the special capability to properly activate that T cell and the strength of that activation determines how effective that T cell will be in targeting cells. Applicant argues that T cells that are primed by APCs to recognize the cancer-specific peptides as "foreign" will be expected to recognize and bind to these same cancer-specific on the surface of tumor cells and kill the cells. Applicant argues that as in UroPep, because the genus of cancer-specific peptides have a common physical structure that is correlated to the function, one in the art would understand that Applicant was in possession of a method of treating cancer. Applicant argues that this is further supported by Examples 4 and 5 that demonstrate that a cancer-specific peptide identified by following step (a) of claim 1 generated a T cell response.
Applicant’s argument has been considered but is not persuasive. The Court in UroPep found that in addition to the compounds expressly disclosed in the '124 patent, the jury heard undisputed evidence that hundreds of PDE5 inhibitors were known by July 1997 [276 F.Supp.3d 647]. Dr. Bell testified about the advanced state of the art regarding selective PDE5 inhibitors in July 1997: "There were hundreds of known inhibitors, selective inhibitors of PDE5 known at that time [Id]. This was a pretty mature area (explaining that hundreds of selective PDE5 inhibitors were known by July 1997); (explaining that skilled artisans were aware of hundreds of other selective PDE5 inhibitors beyond those expressly named in a 1995 review article) Id. The decision in UroPep disclosed that Lilly's expert Dr. Rotella admitted that tadalafil, as well as 118 other compounds in one sample paper published in 1995, were known PDE5 inhibitors before July 1997. Dkt. No. 343, Trial Tr. at 792-93. There was also evidence that at least two selective PDE5 inhibitors — in particular, sildenafil and zaprinast — had been subjected to human clinical testing long before July 1997, albeit for conditions other than BPH. Dkt. No. 344, Trial Tr. at 1293-94; see also Dkt. No. 342, Trial Tr. at 315-18. The Court found that given the evidence of the knowledge of a person of skill in July 1997 regarding PDE5 inhibitors, including tadalafil, a reasonable jury could have found that the Specification disclosed a sufficient number of representative species of selective PDE5 inhibitors Id.
The Court also disclosed that UroPep's expert Dr. Bell gave a lengthy description of the core chemical structure found in a number of selective PDE5 inhibitors, including tadalafil and compound E4021 (compound (d) in the '124 patent), as well as a number of other prior art compounds. [276 F.Supp.3d 653]. The Court also disclosed that the patent's disclosure of E4021 is therefore the disclosure of a species with a chemical structure shared by tadalafil (Id). 
Thus, in UroPep the Court found that numerous PDE5 inhibitors were already known as well as a common core structure. This is not similar to the present application in which the Specification does not disclose even one example for the structures of one or more polypeptides comprising four immunogenic cancer-specific peptides having the characteristic (a)(i) – (a)(iv) that are capable of treating cancer as required by the present claims.

In addition, as described above, the characteristics listed in (a)(i)-(a)(iv) do not describe the structural characteristics of the claimed polypeptides. One could not envision the amino acid sequences of the cancer-specific peptides based on the functional characteristics in (a)(i)-(a)(iv) and immunogenicity any more than one could envision the structure of an antibody based on the antigen that was bound by the antibody and functional characteristics of the antibody. These characteristics, immunogenic, 8-11 amino acids in length, comprises a point mutation relative to a corresponding wild type peptide expressed in the noncancer cells of the subject, binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM, binds to the protein encoded by an HLA class I allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm that is lower than a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm of the corresponding wild type peptide to the protein encoded by the HLA class I allele of the subject, describe functional characteristics of the peptides which will be identified by structure in the future.
Having a validated HLA-peptide-binding prediction algorithm that identifies cancer-specific peptides with the characteristics listed in (a)(i)-(a)(iv) and knowing the general mechanisms by which a peptide is able to activate T cells does not put one in possession of all the peptides to be identified in the future using that algorithm. 
As previously discussed, the Specification does not disclose even one example for the structures of one or more polypeptides comprising four immunogenic cancer-specific peptides having the characteristic (a)(i) – (a)(iv) that are capable of treating cancer as required by the present claims.

C.
Applicant further argues that In Abbvie v. Janssen, the claims at issue were directed to fully human antibodies that bind to IL-12. While the Specification of the Abbvie patents at issue disclosed over 300 structurally similar antibodies having
a range of IL-12 binding affinities, the Specification did not describe any common structural features or established correlation of classes of antibodies to encompass the entire genus, and relied on a trial and error approach to modify the individual amino acids to improve IL-12 binding affinity. Applicant argues that unlike Abbvie v. Janssen
where the antibodies were claimed, Applicant claims a method, and not the peptides obtained as a result of performing the method. Applicant argues that in contrast to the trial and error approach in Abbvie v. Janssen, the claimed methods contain well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of subject-specific pharmaceutical composition containing cancer-specific peptides identified by the recited identification steps of the claimed methods. Applicant argues that one skilled in the art would be able to practice step (a) of identifying cancer-specific peptides of claim 1 in future settings and these would be immediately and unambiguously apparent based on obtained nucleic acid sequence information.
	In response, as discussed above, it has been interpreted that methods for making and administering the cancer-specific peptides would require knowledge of the amino acid structure of the cancer-specific peptides, which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell. In addition, as discussed above, epitopes vary in their amino acid sequences and knowledge of the amino acid sequence of one epitope does not identify the amino acid sequence of a second epitope in the absence of sufficient structural identity or identifying characteristics.
It is noted that making monoclonal antibodies to an antigen is well established in the art. And just like with antibodies where knowing the amino acid sequence of one antibody does not tell you anything about the structure of a second antibodies, knowing the amino acid sequence of one functional peptide does not tell one anything about the amino acid sequence of a second functional peptide. And just like with antibodies in which one skilled in the art could not readily envision the genus of antibodies to a specific antigen using well established methods, one of skill in the art would not be able to readily envision the genus of polypeptides comprising at least four immunogenic cancer-specific peptides having the characteristics of (a)(i) – (a)(iv) identified by the recited identification step of the claimed methods.
Furthermore, unlike Abbvie v. Janssen in which several species of antibodies were defined in the Specification, the present Specification does not disclose the structure of any polypeptides comprising at least four immunogenic cancer-specific peptides having the characteristics of (a)(i) – (a)(iv) that are capable of treating cancer. The Specification only discloses 2 peptides which were capable of inducing an immune response, only one of which was identified as having the characteristics of (a)(i) – (a)(iv), E255K (KVYEGVWKK). And this peptide, KVYEGVWKK, was already known in the art to be capable of inducing a T cell response.  Thus, the Specification only disclose how to obtain possession of the genus of polypeptides comprising at least four immunogenic cancer-specific peptides having the characteristics of (a)(i) – (a)(iv) and capable of treating cancer.
	 
In addition, Applicant states that in Alonso, the claims were directed to therapeutic methods using human monoclonal antibodies. Applicant argues that while the Specification in Alonso disclose a single antibody, the Specification neither characterized the antigens to which the genus of antibodies must bind, nor taught the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the genus of antibodies implicated by the method. Applicant states that the Court found that the single antibody described in the Specification to be insufficiently representative to provide adequate written description for the genus of antibodies claimed implicated by the method. Applicant argues that unlike Alonso, here there is ample disclosure of actual cancer-specific peptides (>40) successfully obtained by the recited process. Applicant argues that the genus of cancer-specific peptides identified/used in the claimed method have in common the functional and structural features recited in claim (a)(i)-(a)(iv). Applicant argues that the therapeutic methods in Alonso which lacked a predictable identification step, the claimed method contains
well-defined, reproducible, and reliable steps such that one skilled in the art could readily envisioned the genus of subject-specific pharmaceutical composition containing cancer-specific peptides identified by the recited identification steps of the claimed method. Applicant argues that by following the step of identifying cancer-specific peptides recited in the claimed method, a plurality of unique cancer-specific peptides for each patient based on the nucleic acid sequence of that patient's tumor and their HLA would be identified having the characteristics set forth as (a)(i) – (a)(iv). in claim 1
	In response, as discussed previously, the Specification does not disclose the structure of even one example for the structures of one or more polypeptides comprising at least four immunogenic cancer-specific peptides having the characteristics of (a)(i) – (a)(iv) that are capable of treating cancer. The Specification does not disclose the structures of 40 immunogenic cancer-specific peptides having the characteristics set forth as (a)(i) - (a)(iv).  The Specification only appears to identify one cancer-specific peptides having the characteristics set forth as (a)(i) - (a)(iv) that was capable of treating cancer. And that peptide, KVYEGVWKK, was already known in the art. Thus, the Specification only disclose how to obtain possession of the genus of polypeptides comprising at least four cancer-specific peptides having the characteristics of (a)(i) – (a)(iv) and capable of treating cancer.

Applicant further argues that in Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any such compound, suggestion of how to make it or otherwise obtain
it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed. Applicant argues that unlike Rochester, the current claims are not drawn to administering "a specific compound" each time, but the composition obtained by step (a) of the method. Applicant argues that upon faithful reproduction of the method steps by a person of skill in the art, the composition will differ from one sample to another as long as the biological sample is from a different patient each time, as is the nature of personalized medicine.
Therefore the analogy is not proper. Applicant argues that in contrast to Rochester, here there is ample disclosure of actual cancer specific peptides (>40) successfully identified by the recited identification step of the claimed method. Applicant argues that in contrast to the therapeutic methods in Rochester which lacked a predictable identification step, here the claimed methods provide a clear step-by-step roadmap to identify the subject-specific pharmaceutical composition for each individual patient.
In response to Applicant’s argument that In Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any suggestion of how to make it or otherwise obtain it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed, claim 6 in Rochester recited
A method for selectively inhibiting PGHS-2 activity in a human host, comprising
administering a non-steroidal compound that selectively inhibits activity of the
PGHS-2 gene product in a human host in need of such treatment, wherein the
ability of the non-steroidal compound to selectively inhibit the activity of the PGHS-
2 gene product is determined by:
a) contacting a genetically engineered cell that expresses human PGHS-2,
and not human PGHS-1, with the compound for 30 minutes, and exposing
the cell to a pre-determined-amount of arachidonic acid;
b) contacting a genetically engineered cell that expresses human PGHS-1,
and not human PGHS-2, with the compound for 30 minutes, and exposing
the cell to a pre-determined amount of arachidonic acid;
c) measuring the conversion of arachidonic acid to its prostaglandin
metabolite; and
 d) comparing the amount of the converted arachidonic acid converted by each cell exposed to the compound to the amount of the arachidonic acid
converted by control cells that were not exposed to the compound, so that
the compounds that inhibit PGHS-2 and not PGHS-1 activity are identified.
	Thus, the method steps provide a clear step-by-step roadmap to identify the pharmaceutical composition. In Rochester, there are no identified compounds but several small molecules that were later determined to be capable of inhibiting PGHS-2 and not PGHS-1 were known in the art. Like in Rochester, the present Specification does not disclose the structure of even one species of one or more polypeptides comprising at least four immunogenic cancer-specific peptides having the characteristics of (a)(i) – (a)(iv). The Specification does not disclose 40 cancer-specific peptides having the characteristics set forth as (a)(i)-(a)(iv) and capable of treating cancer.  It is not clear which of the 40 identified cancer-specific peptides as recited in Applicant’s response have the characteristics of (a)(i) – (a)(iv) and capable of treating cancer. Furthermore, the structure of these 40 identified cancer-specific peptides were not disclosed so it is not known how many of these peptides, if any, were previously known in the art. As discussed previously, peptides are identified by amino acid structure or disclosure of sufficiently detailed, relevant identifying characteristics. The Specification only appears to identify the structure of one cancer-specific peptide having the characteristics of (a)(i) - (a)(iv) and was capable of treating cancer. And this peptide, KVYEGVWKK, was already known in the art. Thus, the Specification only disclose how to obtain possession of the genus of one or more polypeptides comprising at least four cancer-specific peptides having the characteristics of (a)(i) – (a)(iv) and capable of treating cancer. Like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of one or more polypeptides comprising at least four cancer-specific peptides having the characteristics of (a)(i) – (a)(iv) and capable of treating cancer.

Applicant argues as above that in Vitiello, the decision of the Office to reject the claims on the basis of lack of adequate written description under 35 U.S.C. § 112(a) was reversed by the Board, where the claims were directed to a method of producing cancer cell-specific cytotoxic T lymphocytes (CTLs) by contacting mononuclear cells with a plurality of isolated peptides having cancer cell-specific mutations, identified from a subject. The Board specifically stated, "Unlike the claims in Rochester, therefore, the Specification in the present case discloses compounds that are intended for use in the
claimed method. For this reason, we are not persuaded by the Examiner's assertion that the claims are not adequately described because they "include[] a step for using ... yet to be identified ... cancer specific peptides for making CTLs." (Page 23). Applicant argues that the instant claims not only include a step of identifying cancer-specific peptides, but also include a step for using the cancer specific peptides identified in the identifying step for administration to a subject. Applicant argues that similar to the Vitiello decision, where the Board found the claims did NOT lack an adequate written description under 35 U.S.C. § 112(a), the instant claims satisfy the written description standard under 35 U.S.C. § 112(a).
In response to these arguments it is noted that the present invention is the administration of one or more polypeptides comprising at least four immunogenic cancer-specific peptides with the functional characteristics of (a)(i)-(a)(iv).  The Specification does not disclose the structure of even one example of one or more polypeptides comprising at least four immunogenic cancer-specific peptides with the functional characteristics of (a)(i)-(a)(iv). In Vitiello, the Court stated that Appellant’s Specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that Appellant stated were capable of functioning to produce cancer-specific CTLs.
Furthermore, in Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and producing cancer-specific CTLs by a novel method using peptides containing such mutations. In Vitiello, Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation, with a point of innovation being the use of both antigen presenting cells and the T cells from the mononuclear cells from the HLA-matched donor, and then contacting these cell populations with peptides encoding for a subject's cancer cell-specific mutations to generate CTLs." Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations but in the novel method of making CTLs. Applicant does not specifically point to any novel method of using the identified subject-specific peptides.
The Specification only discloses how to obtain possession of the genus of one or more polypeptides comprising at least four cancer-specific peptides with the functional characteristics of (a)(i)-(a)(iv) and capable of treating cancer.  The Specification does not disclose the structure of even one polypeptide comprising at least four cancer-specific peptides with the functional characteristics of (a)(i)-(a)(iv) that were capable of treating cancer.

D.
Applicant argues that In Vitiello, the Board acknowledged that "methods of producing CTLs and/or immune responses from cancer cell specific peptides has been described in ... Hacohen teaching that based on study to date there are an average of 15-25 validated binding mutant peptides per patient for chronic lymphocyte leukemia)." Applicant argues that according to the Board, "Hacohen" (the instant specification) sufficiently discloses methods of identifying cancer-specific peptides validated to bind to an MHC protein of a cancer subject to meet the written description standard.
In response it is noted that the Board in Vitiello did not address the issue as to whether the present claims satisfy the written description requirements under 35 USC §112. The Board merely recited what was stated in the present  Specification.  As previously discussed, the Specification does not disclose the structure of even one polypeptide comprising at least four cancer-specific peptides with the functional characteristics of (a)(i)-(a)(iv) that were capable of treating cancer. In Vitiello, the Court stated that Appellant’s Specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that Appellant stated were capable of functioning to produce cancer-specific CTLs.



E.
Applicant states that Examiner Halvorson and Supervisory Examiner Yu have expressed to Applicant during multiple interviews that they agreed that the subject matter of the claimed technology was groundbreaking, however they indicated that their decision to grant a patent was "crucial" as it will have important ramifications on the field due to the number of competitors in the same technology space. Applicant argues that this type of policy argument is unpersuasive and inappropriate. Applicant argues that patentability is based on the record before the Examiner: an examination of the claims in light of the specification, prior art of record and current law. It is inappropriate for the Office to deny patentability of claims because of the presumed ramifications a granted patent will have on a particular field. Applicant argues that such policy reasons for denying a patent are clearly outside the record before the Examiner.
	In response, it is noted that the Examiner has indicated that the results of the limited clinical trial discussed in Ott were surprising. However, these results would not be relevant to rejections for lack of written description under 35 USC §112. 

	In response to Applicant’s argument that it is inappropriate for the Office to deny patentability of claims because of the presumed ramifications a granted patent will have on a particular field, the rationale for the rejections of the claims for lack of written description are outlined above and do not involve presumed ramifications a granted patent will have on a particular field.


Summary
Claims 1, 3, 4, 8-16, 19, 25 and 27-36 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642